Colt, J.
The grounds of demurrer which relate to the formal parts of the bill are sustained under the authority of Cutting v. Myers, 4 Wash. C. C. 220; Blessing v. Copper-Works, 34 Fed. Rep. 753. The special grounds of demurrer which allege that it does not appear by the bill that Craig and Robinson are the owners of the alleged interfering patents, that the bill is multifarious in respect to so much of the bill as complains of the two circulars annexed thereto, and that the bill alleges that the invention described in the Craig patent was made and sold by complainants before the issue of that patent, or which alleges prior knowledge or use of the invention set forth in the Craig patent, or that the invention is of slight importance, are sustained upon the ground that this suit is brought under section 49181 of the Revised Statutes; and that the only point in issue under this statutory remedy is the question of priority of invention between the owners of interfering patents. Pentlarge v. Pentlarge, 19 Fed. Rep. 817; Lockwood v. Cleveland, 20 Fed. Rep. 164; American Clay-Bird Co. v. Ligowski Clay-Pigeon Co., 31 Fed. Rep. 466. The other grounds of demurrer are overruled. The complainants have leave to amend their bill within 20 days.

 Section 4918. “Whenever there are interfering patents, any person interested in any one of them, or in the working of the invention claimed under either of them, may have relief against the interfering patentee, and all parties interested under him, by suit in equity against'the owners of the interfering patent; and the court, on notice to adverse parties, and other due proceedings had according to the course of equity, may adjudge and declare either of the patents void in whole or in part, or inoperative or invalid in- any particular part of the United States, according to the interest of the parties in the patent or the invention patented; but no such judgment or adjudication shall affect the right of any person except the parties to the suit and those deriving title under them subsequent to the rendition of such judgment. ”